04/28/2020


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 19-0596

                                           DA 19-0596
                                        _________________

JEFF GOTTLOB, ELAINE MITCHELL, JAMES
CHILDRESS, and all others similarly situated,

            Plaintiffs and Appellees,

    v.
MICHAEL DesROSIER, RON RIDES AT THE
DOOR, TOM McKAY, GALEN GALBREATH, and
GLACIER COUNTY,                                                      ORDER

             Defendants and Appellants,

      and

STATE OF MONTANA,

            Defendant.
                                        _________________


       Appellants have filed a third motion for extension of time to file their reply brief.
       IT IS ORDERED that Appellants have until June 4, 2020, within which to file
their reply brief.
       No further extensions will be granted.




                                                                               Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                     April 28 2020